DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 36 and 40 are satisfied if the corresponding active substrate or bulk substrate is a polymeric substrate or a non-polymeric substrate. As every substrate must inherently be either polymeric or non-polymeric, these claims, therefore, do not further limit the claims from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-29, 33-37, 43-45, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (US 2014/0145300 A1) in view Tsai et al. (US 2015/0357375 A1).
Regarding claim 26, Bhagavat discloses a stacking integrated circuit (IC) (Fig. 7M), comprising: an IC, wherein the IC includes:

an insulating layer (corresponding to 716 in Fig. 7J);
a bulk substrate (corresponding to 720 in Fig. 7M) on the insulating layer, wherein the bulk substrate includes a cavity (see Fig. 7M) surrounded by a first edge of the bulk substrate and a second edge of the bulk substrate; and
a through silicon via (corresponding to 709 in Fig. 7E) through the active substrate (see Fig. 7M), wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 7M), the TSV is separated from the active substrate by a vertical oxide layer (corresponding to vertical portions of 708 in Fig. 7D; ¶0069), and the vertical oxide layer is in contact with the insulating layer (see Fig. 7M).
Bhagavat does not explicitly state that the insulating layer may be an oxide layer. However, it is well known in the art to use oxides for the insulating material between circuit components (702 in Fig. 7 of Tsai, ¶ 0073). It would have been obvious to one having ordinary skill in the art at the time of the invention to use an oxide for the insulating material of Bhagavat as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 27, the cavity of the bulk substrate is completely through the bulk substrate (the cavity being the cavity in the bulk substrate containing the component corresponding to 717 in Fig. 7K of Bhagavat), and surrounded by the first edge and the bulk substrate, the second edge of the bulk substrate and the oxide layer (see Fig. 7M of Bhagavat).
Regarding claim 28, Bhagavat further discloses another oxide layer (corresponding to horizontal portions of 708 in Fig. 7D; ¶0069) on another side of the active substrate, wherein the another side is opposite to the one side, and the another oxide layer is in contact with the vertical oxide (see Fig. 7M).
Regarding claim 29, Bhagavat discloses that the IC includes a die or a wafer (¶ 0072).

Regarding claim 34, Bhagavat discloses that the device further comprises a fourth IC (corresponding to 616 in Fig. 7L) placed within the second cavity of the bulk substrate.
Regarding claim 35, the TSV includes copper (¶ 0070 of Bhagavat).
Regarding claim 36, the active substrate will inherently be either polymeric or non-polymeric.
Regarding claim 37, Tsai discloses that the oxide layer comprises silicon dioxide (¶ 0073).
Regarding claim 43, Bhagavat discloses an electronic system (Fig. 7M), comprising:
a circuit board (corresponding to the component 710 in Fig. 7F; the circuit board being formed by a printing process relates to how device is formed and does not distinguish the claimed invention from that of the prior art. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)); and
a stacking integrated circuit (IC) affixed to the circuit board, wherein the stacking IC includes:
a first IC, wherein the first IC includes:
an active substrate (portion corresponding to 700 in Fig. 7A), wherein the active substrate includes a device (corresponding to 706 in Fig. 7B);
an insulating layer (corresponding to 716 in Fig. 7J);
a bulk substrate (corresponding to 720 in Fig. 7M) on the insulating layer, wherein the bulk substrate includes a cavity (see Fig. 7M) surrounded by a first edge of the bulk substrate and a second edge of the bulk substrate; and
a through silicon via (corresponding to 709 in Fig. 7E) through the active substrate (see Fig. 7M), wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 7M), the TSV is 
a second IC (corresponding to 616 and 718 in Fig. 7L) placed within the cavity of the bulk substrate, wherein the second IC includes a die (616, and a connector (718) connected to the TSV.
Bhagavat does not explicitly state that the insulating layer may be an oxide layer. However, it is well known in the art to use oxides for the insulating material between circuit components (702 in Fig. 7 of Tsai, ¶ 0073). It would have been obvious to one having ordinary skill in the art at the time of the invention to use an oxide for the insulating material of Bhagavat as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
	Regarding claim 44, the cavity of the bulk substrate is completely through the bulk substrate (see Fig. 7M), and surrounded by the first edge of the bulk substrate, the second edge of the bulk substrate, and the oxide layer (see Fig. 7M).
Regarding claim 45, Bhagavat discloses that the first IC includes a die or a wafer (¶ 0072).
Regarding claim 48, the TSV includes copper (¶ 0070 of Bhagavat).
Regarding claim 49, the active substrate will inherently be either polymeric or non-polymeric.
Regarding claim 50, Tsai discloses that the oxide layer comprises silicon dioxide (¶ 0073).
Claims 26, 30-32, 43, 46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moden et al. (US 6,297,548 A1) in view and Farooq et al. (US 2010/0264551 A1)
Regarding claim 26, Moden discloses a stacking integrated circuit (IC) (Fig. 5), comprising: an IC, wherein the IC includes:
an active substrate (topmost 100), wherein the active substrate includes a device (topmost 114).

In the resulting device, there will be an oxide layer on one side (bottom side) of the active substrate;
a bulk substrate (112 in the component 100 that is second from the top) on the oxide layer, wherein the bulk substrate includes a cavity (cavity created by the curvature on the bottom of the bulk substrate) surrounded by a first edge (left edge) of the bulk substrate and a second edge (right edge) of the bulk substrate; and
a through silicon via (162 of Moden) through the active substrate, wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 5).
Moden does not disclose a vertical oxide layer as claimed. However, it is well known in the art to include vertical oxide layers on the sides of TSVs (¶ 0025 of Farooq). There is a benefit to vertical oxide layers as they act as liners, preventing diffusion. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a vertical oxide layer through the active substrate, separating the active substrate from the TSV and in contact with the oxide layer for this benefit.
Regarding claim 30, Moden further discloses a second IC (100 which is third from the top) placed within the cavity of the bulk substrate, wherein the second IC includes a die (114) and a connector (corresponding to 134) connected to the TSV.
Regarding claim 31, the second IC includes:

As discussed in the rejection of claim 26, in the device of the combination, there will be oxide layers between components 100, including a second oxide layer on the second active substrate between the second active substrate and the component 100 beneath the second active substrate.
 Moden further discloses a second bulk substrate (112 fourth from the top) which will be on the second oxide layer, wherein the second bulk substrate includes a cavity (cavity created by the curvature on the bottom of the second bulk substrate) surrounded by a first edge (left edge) of the second bulk substrate and a second edge (right edge) of the second bulk substrate; and
a second TSV (unlabeled TSV adjacent 162) through the second active substrate, wherein the second TSV is exposed in the cavity of the second bulk substrate (see Fig. 5).
Regarding claim 32, Moden further discloses that, although for stacked 100 are shown in Fig. 5, the device is not limited as such an any number of 100 can be stacked (Col. 2, Ln. 67). As such, one having ordinary skill in the art may include a fifth 100, resulting in a third IC (100 fifth from the top) placed within the cavity of the second bulk substrate, wherein the third IC includes a die (corresponding 114), and a connector (corresponding 134) connected to the second TSV.
Regarding claim 43, Moden discloses an electronic system (Fig. 5), comprising:
a printed circuit board (2);
a stacking integrated circuit (IC) affixed to the PCP, wherein the stacking IC includes a first IC, wherein the first IC includes:
an active substrate (topmost 100), wherein the active substrate includes a device (topmost 114).
Moden does not disclose an oxide layer as claimed. However, it is well known in the art to use insulating layers of oxide in between components in a stacked device (Farooq discloses intervening oxide layers 320 in Fig. 11). There is a benefit to the inclusion of such an oxide layer between 
In the resulting device, there will be an oxide layer on one side (bottom side) of the active substrate;
a bulk substrate (112 in the component 100 that is second from the top) on the oxide layer, wherein the bulk substrate includes a cavity (cavity created by the curvature on the bottom of the bulk substrate) surrounded by a first edge (left edge) of the bulk substrate and a second edge (right edge) of the bulk substrate; and
a through silicon via (162 of Moden) through the active substrate, wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 5); and
a second IC (112 third from the top) placed within the cavity of the bulk substrate, wherein the second IC includes a die (114) and a connected (134) connected to the TSV.
Moden does not disclose a vertical oxide layer as claimed. However, it is well known in the art to include vertical oxide layers on the sides of TSVs (¶ 0025 of Farooq). There is a benefit to vertical oxide layers as they act as liners, preventing diffusion. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a vertical oxide layer through the active substrate, separating the active substrate from the TSV and in contact with the oxide layer for this benefit.
Regarding claim 46, the second IC includes:
a second active substrate (112 third from the top), wherein the second active substrate includes a second device (via 118).
As discussed in the rejection of claim 26, in the device of the combination, there will be oxide layers between components 100, including a second oxide layer on the second active substrate between the second active substrate and the component 100 beneath the second active substrate.

a second TSV (unlabeled TSV adjacent 162) through the second active substrate, wherein the second TSV is exposed in the cavity of the second bulk substrate (see Fig. 5).
Moden further discloses that, although for stacked 100 are shown in Fig. 5, the device is not limited as such an any number of 100 can be stacked (Col. 2, Ln. 67). As such, one having ordinary skill in the art may include a fifth 100, resulting in a third IC (100 fifth from the top) placed within the cavity of the second bulk substrate, wherein the third IC includes a die (corresponding 114), and a connector (corresponding 134) connected to the second TSV.
Regarding claim 47, the first IC includes a wafer (114) and the bulk substrate further includes a second cavity of the bulk substrate (top cavity) formed by the second edge of the bulk substrate, and a third edge of the bulk substrate (bottom edge of the second cavity), and
the electronic system further includes:
a fourth IC (corresponding 114) placed within the second cavity of the bulk substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826